Dismissed and Memorandum Opinion filed July 9, 2013.




                                      In The

                    Fourteenth Court of Appeals

                              NO. 14-13-00458-CV

             LESLIE WM. ADAMS & ASSOCIATES, Appellant

                                        V.
          WELDON S. GUEST AND REGENOSYS, INC., Appellees

             On Appeal from the County Civil Court at Law No. 1
                           Harris County, Texas
                       Trial Court Cause No. 997218

                 MEMORANDUM                      OPINION


      This is an appeal from a judgment signed April 22, 2013. The notice of
appeal was due May 22, 2013. See Tex. R. App. P. 26.1. Appellant, however, filed
its notice of appeal on May 23, 2013, a date within 15 days of the due date for the
notice of appeal. See Verburgt v. Dorner, 959 S.W.2d 615, 617 (Tex. 1997).
Appellant did not file a motion to extend time to file the notice of appeal. On June
6, 2013, we ordered appellant to file a proper motion to extend time to file the
notice of appeal on or before June 18, 2013. See Tex. R. App. P. 26.3;10.5(b).
Appellant did not file a motion. We, therefore, dismiss the appeal. See Tex. R.
App. P. 42.3.



                                     PER CURIAM




Panel consists of Justices Boyce, Jamison, and Busby.




                                        2